Citation Nr: 9931813	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  99-21 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for organic heart disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from April 1969 to November 
1971.  

He has appealed from a July 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office, Detroit, 
Michigan, which denied entitlement to service connection for 
organic heart disease.  The veteran testified at a hearing 
before a hearing officer at the regional office in October 
1993.  In February 1996 the veteran testified at a hearing 
before a Member of the Board of Veterans' Appeals (Board) 
sitting at the regional office.  In June 1996 the Board 
remanded the case for further action.  The case was again 
before the Board in March 1999 when a medical expert opinion 
was requested from a VA medical center.  In May 1999 the 
Board received the requested medical expert opinion.  On May 
20, 1999 the opinion was forwarded to the veteran's 
representative for review and response.  The representative 
responded on July 6, 1999, stating that they had no further 
evidence or argument to submit and requesting that a Board 
decision be issued as soon as possible.

In a decision dated July 30, 1999, the Board denied the 
veteran's claim for service connection for organic heart 
disease.  However, on July 19, the veteran's representative 
had submitted a letter to the Board recanting his letter of 
July 6, 1999, noting that the veteran had forwarded an 
additional piece of medical evidence to them.  That evidence, 
a July 1999 statement relating to the veteran's claim by a 
private physician, was attached.  The letter and statement by 
the private physician had not been associated with the claims 
file at the time of the July 30, 1999 Board decision and was 
not considered by the Board.  The documents were submitted 
within the 60-day time limit for submission of a response to 
the medical expert opinion.  Thus, the Board recognized the 
need to consider that statement.  38 C.F.R. § 20.903.  In 
August 1999 the representative asked the Board to vacate its 
July 1999 decision and issue a new decision that included an 
analysis of the July 1999 statement by the private physician.  
Accordingly, in October 1999, the Board issued a decision 
vacating the July 30, 1999 Board decision.  The veteran's 
appeal will be considered in this decision as though the July 
1999 decision had never been entered.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  An organic heart disease was not demonstrated either 
during the veteran's period of active military service or for 
many years following his release from active duty.

3.  The evidence does not establish that the veteran has any 
heart disease which was caused or aggravated by or is 
proximately due to his service-connected respiratory 
disability.


CONCLUSION OF LAW

Service connection is not in order for any heart disease 
because there is no evidence that any such disorder was 
incurred in or aggravated during service; may be presumed to 
have been incurred in service; or is proximately due to or 
has been aggravated by service-connected disease or 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.



I.  Background.

The veteran's service medical records, including the report 
of his physical examination for separation from service, do 
not reflect the presence of any heart disability or 
hypertension.

The veteran's initial claim for VA disability benefits was 
submitted in August 1972.  He referred to knee and ankle 
conditions.  When the veteran was examined by the VA in 
November 1972 there was no reference to a heart disability.  
The diagnoses included mild bronchial asthma.  By rating 
action dated in December 1972 service connection was 
established for several conditions, including bronchial 
asthma rated 10 percent disabling.

The veteran was examined by the VA in November 1976, December 
1978 and June 1979 when a heart disability was not 
demonstrated.  Following each examination, a rating action 
confirmed and continued the 10 percent evaluation for the 
veteran's bronchial asthma.

In April 1993 the veteran submitted a claim for service 
connection for a heart disability as secondary to his 
service-connected bronchial asthma.  With his claim he 
submitted an April 1993 statement by C. A. Patel, M.D., 
indicating that the veteran had been under his treatment 
since 1984 and had been suffering from lung problems since 
that time.  Dr. Patel stated that the lung problems had 
caused complications leading to heart difficulties such as 
congestive heart failure due to a lack of oxygen in the body 
and retaining fluids.  It was indicated that the veteran also 
had diabetes, bronchitis, chronic obstructive pulmonary 
disease and coronary artery disease.  It was indicated that 
he had severe breathing problems.  It was stated that in 
November 1992 he had had chest pain and had been sent to the 
St. Joseph Hospital where a cardiac catheterization had been 
performed.  As a result of the findings, an angioplasty was 
necessary.

The veteran was afforded a special heart examination by the 
VA in May 1993.  He reported that he had developed shortness 
of breath and wheezing while stationed in Alaska.  For the 
previous 22 years he had had recurrent severe colds, 
bronchitis and pneumonia.  He also reported the onset of 
diabetes mellitus seven years previously. In October 1992 
when he had had pneumonia he noted left-sided chest pain.  He 
saw the doctor who determined that he had had a heart attack 
and he was rehospitalized.  Coronary artery disease had later 
been found and an angioplasty had been performed.  Two areas 
of blockage had been found.

On examination various findings were made including a 
systolic ejection murmur heard in the aortic area.  There 
appeared to be a trace of dependent edema.  Examination of 
the lungs showed markedly reduced breath sounds with coarse 
rhonchi and expiratory wheezes.  An electrocardiogram showed 
findings of a possible inferior wall infarction.  Diagnoses 
were made including chronic obstructive pulmonary disease, 
emphysema, chronic bronchitis with exacerbation, coronary 
artery disease and noninsulin-dependent diabetes mellitus in 
poor control.

The examiner commented that the veteran's longstanding 
pulmonary disease with frequent exacerbations had aggravated 
and complicated his cardiac disease.  He stated, however, 
that the etiology of coronary artery disease and his ischemic 
heart disease had its own natural history independent of the 
chronic obstructive pulmonary disease and emphysema.

A September 1993 statement by Dr. Patel was essentially to 
the same effect as his April 1993 statement.

The regional office thereafter received reports from the St. 
Joseph's Hospital reflecting the veteran's treatment in 
November 1992 for complaints including chest pain and 
shortness of breath.  Various studies were conducted 
including cardiac catheterization that showed significant 
stenosis in the left descending coronary artery.  He was 
transferred to the St. John Hospital where an angioplasty was 
performed.  The final diagnoses included significant stenosis 
of the left descending coronary artery, myocardial ischemia, 
unstable angina, diabetes mellitus uncontrolled, coronary 
arteriosclerosis, hypertension, congestive heart failure, 
asthma, and chronic obstructive pulmonary disease.

In a September 1996 statement Dr. Patel indicated that the 
veteran had been under his medical treatment for many years.  
He stated that the veteran had a heart condition caused by 
many problems with one of the main reasons being pulmonary 
disease.

In a December 1996 statement Dr. Patel indicated that the 
veteran had been suffering from asthma and had complications 
from chronic obstructive pulmonary disease that had resulted 
in pulmonary hypertension and finally had caused pulmonary 
heart disease (cor pulmonale).  The veteran was also 
suffering from angina, hypertension, diabetes and obesity.  
He had been evaluated by another physician in October 1996 
with a heart catheterization and coronary angiogram and the 
conclusion was that the left and right coronary arteries had 
diffuse arteriosclerosis. 

The veteran was again afforded a special heart examination by 
the VA in January 1997.  The examination was conducted by 
Bonnie Nowaczyk, M.D.  The veteran reported that he had had 
an angioplasty with cardiac catheterization at St. John's 
Hospital.  On examination, the veteran's height was 5 feet 8 
inches and his weight was 275 pounds.  The heart had a 
regular sinus rhythm without murmurs or gallops.  There was 
no jugular venous distention.  The peripheral pulses were 
strong and equal bilaterally.  An electrocardiogram showed a 
normal sinus rhythm with a possible inferior infarction of 
undetermined age.  The diagnoses were coronary 
arteriosclerosis, obesity, history of myocardial infarction, 
hypertension, congestive heart failure, asthma, chronic 
obstructive pulmonary disease and diabetes mellitus.

In a February 1997 statement Dr. Patel noted that the veteran 
had been suffering from asthma for many years and had 
developed repeated lung infections.  Because of the repeated 
infections he currently had chronic pulmonary disease that 
had resulted in emphysema.  That had finally caused pulmonary 
hypertension, known as cor pulmonale.  He had also developed 
chronic chest pain, angina and was suffering from diffuse 
arteriosclerosis.

The veteran was afforded another special VA heart examination 
in April 1997.  The examination was conducted by Marvin W. 
Kronenberg, M.D.  He indicated that as a specialist in 
cardiovascular disease the veteran's records had been 
referred to him for an opinion regarding the relationship 
between the veteran's organic heart disease and his service-
connected pulmonary disorder.

In a review of the veteran's medical history he noted that 
the veteran had smoked cigarettes since age 14 and was 
thought to have had episodic bronchial asthma during service.  
In November 1992 he had been hospitalized for "pneumonia" and 
discharged.  However, he developed chest tightness and 
malaise and was readmitted to St. Joseph Hospital where a 
myocardial infarction was excluded.  He underwent several 
cardiac tests including cardiac catheterization.  He was 
transferred to St. John Hospital where he underwent a 
coronary angioplasty for  stenosis of the left anterior 
descending artery.  His stenosis had been reduced from 
90 percent to 20 percent.  He had chronic dyspnea on exertion 
and occasional chest tightness and had been recatheterized in 
December 1996.  The veteran slept on one pillow and there was 
no edema.  He had occasional transient palpitations but no 
lightheadedness or syncope.  There was no exertional chest 
discomfort.  He continued to smoke 1 1/2 packs of cigarettes 
a day.  He also regularly inhaled fumes in his work as a 
welder and had noninsulin-dependent diabetes mellitus and 
severe obesity.

On physical examination his blood pressure sitting was 126/80 
and the heart rate was 100 and regular.  He was afebrile and 
in no distress.  The jugular venous pressure was less than 5 
centimeters of water.  The carotid upstroke was normal.  
There were no carotid bruits.  The chest was clear on 
inspiration.  There were occasional expiratory rhonchi but no 
wheezing.  The apical impulse was not palpable.  There was no 
right ventricular lift.  There was no thrill.  The first 
heart sound was normal.  The second heart sound was normal.  
There were no murmurs, rubs, clicks or gallops.  The 
extremities showed no edema.

Electrocardiograms in the veteran's chart showed a sinus 
rhythm and very small inferior Q-waves that were suggestive 
of, but not diagnostic for, a prior inferior myocardial 
infarction.  Based on the veteran's coronary anatomy and his 
left ventricular wall motion, it was Dr. Kronenberg's opinion 
that those findings were not indicative of a prior inferior 
myocardial infarction.  Chest X-ray studies in the chart 
showed a normal heart size and normal lung fields aside from 
linear atelectasis in the right midlung and possible pleural 
thickening.  An echocardiogram was performed.  Various 
findings were recorded including a trace of aortic 
insufficiency.  There was no tricuspid, mitral or pulmonic 
regurgitation.

It was noted that the veteran had established service 
connection for pulmonary disease and continued to smoke 
cigarettes.  In addition, he inhaled fumes in his job as a 
welder.  All of those findings were additive to his dyspnea.  
It was concluded that he had documented atherosclerosis 
(coronary artery disease).  Diabetes and cigarette smoking 
were two strong risk factors for developing coronary artery 
disease.  Chronic pulmonary disease of any type was not a 
causal or aggravating factor in developing coronary artery 
disease.

Following return of the record to the Board, an expert 
medical opinion was sought from the Veterans Health 
Administration.  In May 1999 the Board received an opinion by 
William W. Barrington, M.D., Chief of the Cardiology Section 
at a VA Medical Center.  That opinion had also been reviewed 
and endorsed by the Chief of Staff of the Medical Center, who 
was in complete agreement with the opinion, which was 
characterized as a thoughtful and scientifically sound 
assessment.  

Dr. Barrington noted that the veteran's past medical history 
was significant for a longstanding problem with asthma that 
had actually resulted in a service-connected disability.  He 
stated that significantly, however, the veteran had a strong 
history of cigarette smoking, having been smoking since the 
age of 14.  According to the records, he continued to smoke 1 
1/2 packs per day even with his known coronary disease.  
Apparently, at the age of 42 he had developed chest pain that 
led to an initial thallium exercise test in November 1992 
that showed an area of questionable ischemia in the inferior 
basilar region.  A subsequent cardiac catheterization was 
performed and in reviewing those records, evidence was found 
of an 80 percent stenosis in the proximal portion of the left 
anterior descending artery.  Significantly, the left 
ventriculogram at that time was normal with minimal evidence 
of hypokinesis and the pressure recordings reported at that 
time showed a left ventricular end-diastolic pressure of 6 
mmHg which was entirely normal (not elevated).  Based on that 
finding, an angioplasty had been recommended and performed 
successfully without difficulty.

Apparently, the veteran had done relatively well afterwards, 
but for unclear reasons had undergone repeat catheterization 
in December 1996.  No records of that catheterization were 
available for review but apparently evidence of "diffuse" 
coronary artery disease was seen.  Significantly, there was 
no evidence that any of the coronary artery lesions were 
sufficiently severe to warrant further intervention, such as 
repeat angioplasty or bypass surgery.

During the veteran's evaluation with Dr. Kronenberg he had no 
symptoms at all suggestive of heart failure and his physical 
examination confirmed that finding with an absence of 
significant jugular venous distention, absence of a right 
ventricular lift or heave that might suggest failure of that 
side of the heart and no evidence of a third heart sound.  
Dr. Kronenberg reported that an echocardiogram performed on 
that day showed normal left and right ventricular wall motion 
with a left ventricular ejection fraction of 50 percent.  
More importantly, however, there was no evidence of tricuspid 
or pulmonary valvular regurgitation.

Those findings were particularly important when the February 
1997 letter by Dr. Patel was considered.  At that time Dr. 
Patel reported that because of the veteran's repeated 
infections he had chronic pulmonary disease that had resulted 
in emphysema and also showed that there was restriction in 
the lungs on pulmonary function tests.  Dr. Patel had stated 
that that resulted in pulmonary hypertension (known as cor 
pulmonale) and from that time the veteran had developed 
chronic chest pain, angina.  He was currently suffering from 
diffuse atherosclerosis of the left and right coronary 
arteries .  Dr. Patel indicated that cor pulmonale was 
responsible for the veteran's atherosclerotic heart disease.

Dr. Barrington stated that, in his opinion, that was an 
erroneous argument for several reasons.  He stated that cor 
pulmonale was a type of heart disease that was caused by 
primary abnormalities in the lung.  It was typically 
manifested by pulmonary hypertension (increased pressure in 
the pulmonary arteries) which was established  by findings of 
pulmonary and tricuspid valvular regurgitation (both of which 
were absent on Dr. Kronenberg's echocardiogram) and physical 
examination findings such as a right ventricular heave or 
lift and an accentuated second heart sound (which again were 
absent in Dr. Kronenberg's examination).  It was stated that 
that condition classically resulted in heart failure that was 
manifested by increased jugular venous distention and 
commonly hepatic enlargement, both of which were absent in 
the most recently physical examination.  Dr. Barrington 
stated that on that basis he found no objective evidence that 
the veteran did in fact have cor pulmonale.

Dr. Barrington stated, secondly, that he was not aware of any 
evidence that suggested pulmonary hypertension led to a 
worsening of atherosclerotic coronary disease which was the 
etiology of the cholesterol build ups that led to the initial 
angioplasties (PTCA) that the veteran required in 1992-1993.  
He agreed whole-heartedly with Dr. Kronenberg's statement 
that the veteran's longstanding history of cigarette smoking 
combined with his obesity and diabetes were very strong risk 
factors for the development of atherosclerosis and were much 
more likely to be the reason for his diffuse coronary 
disease.

Furthermore, Dr. Kronenberg's history reported that the 
veteran did not appear to be suffering from orthopnea, 
significant edema or chest pain which could be disabling side 
effects of worsening coronary disease.  He stated that, 
admittedly, shortness of breath or dyspnea on exertion could 
be a manifestation of further cardiac disease but he believed 
the veteran's well-documented history of chronic obstructive 
pulmonary disease was more likely the etiology of those 
symptoms than what appeared to be a rather unremarkable 
change in his cardiovascular function.

Dr. Barrington stated, in summary, that he disagreed that the 
veteran's pulmonary disease caused his atherosclerotic 
disease; first, because he did not believe there was any 
evidence in the record that the veteran did in fact have cor 
pulmonale and second, he did not believe there was any 
evidence that cor pulmonale would be a contributing factor to 
worsening of atherosclerotic disease.  He stated that other 
conditions such as cigarette smoking, obesity and diabetes 
were much more significant factors in the veteran's case.

A June 1999 statement by Divakar Pai, M.D., indicated that 
the veteran had been his patient since 1998.  Recently he had 
been in the hospital for an anterior myocardial infarction 
for which he had cardiac catheterization with angioplasty.  
He stated that the veteran had a history of chest pain off 
and on and had shortness of breath that was an ongoing 
symptom.  The veteran had been prescribed medication for his 
symptoms.

As noted above, in July 1999 the veteran's representative 
submitted another statement from Dr. Patel.  Dr. Patel 
reported that the veteran had been under his medical care 
since September 1984 and had been suffering from asthma since 
that time.  He again expressed his opinion that the veteran 
had complications from chronic obstructive pulmonary disease 
that had resulted in pulmonary hypertension and caused 
pulmonary heart disease (cor pulmonale).  He also noted that 
the veteran was suffering from angina, hypertension, 
diabetes, obesity and diffuse arteriosclerosis.  His 
lifestyle was suffering due to chronic bronchitis, pulmonary 
emphysema, mild ascites, hepatomegaly and ventricular 
hypertrophy.  No relationship was drawn between any of the 
other listed disorders, and his service connected pulmonary 
disability.  

II.  Analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
and heart disease becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In this case, the veteran's service medical records, 
including the report of his physical examination for 
separation from service, do not reflect the presence of heart 
disease.  Heart disease also was not shown on the VA 
examinations conducted from November 1972 to June 1979.  
Heart disease was not demonstrated medically until many years 
following the veteran's separation from military service.  
Thus, service connection would not be warranted for the 
veteran's heart disease either on the basis of direct service 
incurrence or under the presumptive provisions of the law.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran has not contended otherwise.  Rather, he has 
maintained that he developed heart disease as a result of his 
service-connected bronchial asthma.  It is maintained that 
the veteran's attending physician, Dr. Patel, has been 
treating him for many years and has expressed an opinion that 
the veteran developed heart disease as a result of his 
service-connected respiratory disorder.  It is asserted that 
Dr. Patel is a cardiologist and his opinion should outweigh 
the contrary opinion expressed by Dr. Kronenberg.  The 
veteran was examined by another VA physician, Dr. Nowaczyk, 
and she implied that there was a connection between chronic 
obstructive pulmonary disease and heart disease.

In support of the veteran's claim, several statements have 
been submitted from his attending physician, Dr. Patel, who 
has been treating him since 1984.  Although the veteran has 
argued that Dr. Patel's statements establish a causal 
relationship between his service connected respiratory 
disability and his "heart disease," Dr. Patel's opinion has 
been limited to finding that the veteran's service-connected 
respiratory condition had caused a specific heart disability, 
cor pulmonale.  Many other cardiac disorders have been 
documented and there is no substantial medical support for 
the veteran's claim that any of those disorders are related 
to his service connected disability.  The veteran was 
afforded special heart examinations by the VA in May 1993 and 
April 1997 and on both of those occasions the examiners 
expressed opinions that the veteran's service-connected 
respiratory condition had not been a causal factor in his 
developing coronary artery disease.  The Board notes that, 
according to the American Medical Association Directory of 
Physicians in the United States (35th Edition 1996), Dr. 
Patel's specialties are pediatrics and emergency medicine 
rather than heart disease.  The VA examination report by Dr. 
Nowaczyk in January 1997 also does not give any indication 
that there is a causal relationship between the veteran's 
service-connected respiratory condition and his heart 
disease.

The Board also obtained an expert medical opinion from the 
chief of the cardiology section at a VA medical center in 
April 1999.  He reviewed the veteran's records including the 
statements by Dr. Patel indicating that as a result of the 
veteran's service-connected respiratory condition he had 
developed cor pulmonale.  He disagreed with the assertion 
that the veteran's service-connected respiratory condition 
had caused his atherosclerotic disease, initially because he 
did not believe there was any evidence in the record that the 
veteran did in fact have cor pulmonale and secondly he did 
not believe there was any evidence that cor pulmonale would 
be a contributing factor to worsening of the atherosclerotic 
disease.  Cor pulmonale is a specific and rather unusual 
cardiovascular disease.  Although Dr. Patel has repeatedly 
stated that the veteran has had that disorder, he has not 
documented his findings which would support such a 
conclusion.  Furthermore, cor pulmonale has specifically been 
ruled out on repeated examinations and reviews of the 
records.  The Board accordingly concludes that the evidence 
is insufficient to establish that the veteran has any heart 
disease that was either caused by or has been aggravated by 
his service-connected pulmonary disability, even if we 
assume, for the purpose of this decision that his service 
connected bronchial asthma did cause the other diagnosed 
pulmonary disorders.  Accordingly, under the circumstances, 
entitlement to service connection for an organic heart 
disease as secondary to the service-connected bronchial 
asthma is not in order.  38 C.F.R. § 3.310.  It should be 
specifically noted that the July 1999 statement by Dr. Patel, 
which was styled as a rebuttal to the comprehensive medical 
opinion obtained by the Board, merely once again expressed 
the opinion that the veteran had developed cor pulmonale as a 
result of his service-connected respiratory condition.  The 
remainder of the statement, by implication at least, appears 
to substantially agree with the other medical opinions to the 
extent that no causal connection can be drawn between the 
veteran's respiratory disorders and the development of his 
multiple cardiovascular conditions.  

Although the medical evidence of record does not establish 
that the veteran's service-connected respiratory disorder 
caused his heart disorders, the US Court of Appeals for 
Veterans Claims (Court) in Allen v. Brown, 7 Vet. App. 439 
(1995), concluded that "When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

The Board notes that in May 1993 the VA examiner stated that 
the veteran's cardiac disabilities were aggravated and 
complicated by his pulmonary disease.  However, on the April 
1997 VA cardiac examination, Dr. Kronenberg indicated that 
chronic pulmonary disease of any type was not a causal or 
aggravating factor in developing coronary artery disease.  
The VA medical expert in April 1999 also indicated that he 
did not believe there was any evidence the cor pulmonale 
would be a contributing factor to worsening of the veteran's 
atherosclerotic heart disease.  The opinions expressed by Dr. 
Kronenberg and the VA medical expert in this regard have not 
been disputed by any medical authority.  Thus, there is 
insufficient evidence to establish that the veteran's 
service-connected respiratory disorder has aggravated his 
heart disability.  Thus, compensation for disability based on 
aggravation under the Allen case would not be warranted.

The Board has carefully reviewed the entire record in this 
case, including the testimony presented by the veteran at the 
October 1993 hearing before the regional office hearing 
officer and the February 1996 Board hearing; however, the 
Board does not find the evidence to be so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to service connection for organic heart disease 
is not established.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

